 

 Exhibit 10.18

 
MASTER SERVICES AGREEMENT
 
AGREEMENT, made and entered into this __24th__ day of _October, 2017 (the
“EFFECTIVE DATE”), by and between CRITECH RESEARCH, INC., a Michigan
corporation, whose address is 1705 Woodland Drive East, Suite 100, Saline,
Michigan 48176 (“CRITECH”), and ENDRA Life Sciences, whose address is 3600 Green
Court, Suite 350, Ann Arbor, MI 48105 (“CLIENT”).
 
RECITALS:
 
A.            
CLIENT desires to retain CRITECH to perform services on its behalf.
 
B.            
CRITECH is engaged in the business of developing computer programs that have
medical applications and has agreed to assist CLIENT, upon the terms and
conditions set forth in this Agreement.
 
NOW, THEREFORE, the parties agree as follows:
 
1.            
Scope of Work. CLIENT may issue mutually acceptable PROJECT ASSIGNMENTS to
CRITECH in the form attached to this Agreement as Exhibit A (“PROJECT
ASSIGNMENT”). Subject to the terms of this Agreement and to CLIENT fulfilling
its performance obligations under any PROJECT ASSIGNMENT, CRITECH will use
commercially reasonable efforts in rendering the services set forth in the
PROJECT ASSIGNMENT(S) by the completion dates set forth therein.
 
2.            
Compensation. CLIENT will pay CRITECH the mutually agreed upon fee set forth in
each PROJECT ASSIGNMENT for services rendered pursuant to this Agreement.
CRITECH will charge CLIENT for reimbursable costs, including any travel and
material expenses, which are expressly provided for in a PROJECT ASSIGNMENT or
which have been approved in advance in writing by an authorized CLIENT
representative.
 
All charges for personnel time shall be on a straight time basis, regardless of
the number of hours worked by any employee on any one day or during any one
week, and regardless of the day on which services are performed. CRITECH shall
invoice CLIENT monthly for work performed and reimbursable expenses under the
PROJECT ASSIGNMENT(S). CLIENT shall pay that invoice on a NET 15 basis.
 
3.            
Term. This Agreement is effective as of the Effective Date set forth above and
will remain in effect for an indefinite term until terminated as set forth
below. CRITECH shall begin performing services under this Agreement when the
first mutually agreeable PROJECT ASSIGNMENT is executed.
 
4.            
CLIENT’s Efforts. In connection with any PROJECT ASSIGNMENT(S) accepted by
CRITECH, CLIENT agrees to reasonably cause; (i) CLIENT’s appropriate engineers
and other personnel to interface with CRITECH’s engineers and personnel as
anticipated in the PROJECT ASSIGNMENT and as reasonably necessary to enable
CRITECH to perform its duties under this Agreement; (ii) access to be given to
CRITECH to all relevant written documentation and source code pertaining to the
product and its software; (iii) the availability of appropriate meeting areas;
and (iv) the availability of appropriate work areas (including desk and
telephone access) for CRITECH’s engineering efforts that are to occur on site at
CLIENT’s premises.
 
5.            
Termination. Either party may terminate this Agreement at any time for any
reason upon written, fifteen (15) day notice to the other party. After receiving
a notice of early termination, CRITECH shall invoice CLIENT for all services
performed and reimbursable expenses incurred through the effective date of
termination (including the notice period) and CLIENT shall pay that invoice on a
NET 15 basis. CRITECH will use reasonable efforts to minimize the amount of any
work performed or expenses incurred after receiving a notice of early
termination. Upon any termination of this Agreement, CRITECH shall assist, at
CLIENT’S request and expense, with the transfer of the PROJECT ASSIGNMENT(S) to
another party in order to minimize any delay caused by such termination.
 
CRITECH reserves the right to suspend the performance of services if CLIENT
defaults in making any of the payments due to CRITECH under this Agreement.
 
6.            
Title. CLIENT shall be the sole owner of the work products and deliverables
produced specifically for CLIENT under this Agreement, including source code,
resulting object code, and documentation (“DELIVERABLES”). All DELIVERABLES
shall be considered work made for hire, as defined in 17 U.S.C. §101. To the
extent that any of the DELIVERABLES do not constitute a work made for hire,
CRITECH hereby irrevocably assigns to CLIENT, without additional consideration,
all right, title, and interest in and to the DELIVERABLES, including all
intellectual property rights therein. CRITECH shall execute any additional
documentation as CLIENT may reasonably request, and at CLIENT’s expense, to
confirm CLIENT's sole ownership of the work products and deliverables. Any
intellectual property developed or created by CRITECH, prior to the EFFECTIVE
DATE (“PRE-EXISTING IP”), shall remain the property of CRITECH and with respect
to which, CRITECH hereby grants to CLIENT a nonexclusive, perpetual,
irrevocable, royalty-free, sublicensable, transferable, and worldwide license to
use , perform, display, execute, reproduce, distribute, transmit, modify
(including to create derivative works), import, make, have made, sell, offer to
sell and otherwise exploit such PRE-EXISTING IP  to the extent incorporated in,
combined with, or otherwise necessary for the use of the DELIVERABLES. Subject
only to the foregoing license, all rights, title and interest in and to the
PRE-EXISTING IP shall remain vested in CRITECH.
 
 
1

 
 
CRITECH agrees to notify CLIENT and to receive advance approval in writing from
CLIENT for the incorporation of PRE-EXISTING IP into DELIVERABLES.
 
7.            
Warranties. CRITECH represents and warrants to CLIENT that CRITECH will be the
sole author of any software developed under this Agreement. All work on software
will either be CRITECH's original work or will include the work of others which
has been lawfully obtained by CRITECH and legitimately transferred to CLIENT.
None of such work shall infringe upon a valid United States Patent or Copyright.
BECAUSE OF THE LIMITED NATURE OF CRITECH'S SERVICES HEREUNDER, CRITECH DISCLAIMS
ALL OTHER WARRANTIES REGARDING THE SOFTWARE, INCLUDING, WITHOUT LIMITATION,
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE. Following
verification, validation and acceptance testing by CRITECH of work product and
deliverables under this Agreement and ENDRA’s review of such testing results and
acceptance thereof, CLIENT shall be responsible for performing system
integration of the work products and deliverables. CLIENT shall be solely
responsible for the performance of the work products and deliverables following
delivery and CLIENT’S acceptance thereof. Each party shall indemnify, defend and
hold the other party harmless with respect to any successfully asserted third
party claim, demand, cause of action, debt or liability to the extent that such
claim arises out of its own (i) grossly negligent acts; (ii) grossly negligent
omissions, (iii) willful misconduct, (iv) breach of any provision of this
Agreement or (v) violation of law.
 
8.            
Limitation of Liability. CRITECH SHALL NOT BE RESPONSIBLE TO CLIENT FOR
INCIDENTAL OR CONSEQUENTIAL DAMAGES OR FOR LOST PROFITS THAT MAY ARISE OUT OF
THIS AGREEMENT OR ANY ALLEGED FAILURE BY CRITECH TO PERFORM ITS DUTIES UNDER
THIS AGREEMENT EVEN IF CRITECH WERE MADE AWARE OF THE POSSIBILITY OF SUCH
DAMAGES. CRITECH’S LIABILITY FOR DAMAGES UNDER THIS AGREEMENT SHALL BE LIMITED
TO THE LESSER OF THE ACTUAL DAMAGES SUFFERED BY CLIENT OR THE TOTAL AMOUNT PAID
TO CRITECH HEREUNDER FOR THE PROJECT ASSIGNMENT. No action, except for a claim
for indemnity by CRITECH under Section 7 hereof, may be brought by one party
against the other with regard to services performed by CRITECH under this
Agreement more than two (2) years after the earlier of the effective date of
termination of this Agreement or the completion date of the PROJECT ASSIGNMENT
out of which that action arises.
 
9.            
Non-Disclosure. The terms of the Non-Disclosure/Confidentiality Agreement
executed by CRITECH and by CLIENT on _4 August 2017_ shall remain in effect
following the execution of this Agreement.
 
10.            
CLIENT Property. Neither CRITECH nor any person shall use for their benefit, or
for the benefit of any person or entity other than CLIENT, any information,
data, equipment or supplies that are the property of CLIENT.
 
11.            
Independent Contractor. The relationship of the parties shall be that of
principal and independent contractor. The parties intend no employment, joint
venture or agency relationship to result from their entry into and performance
of services under this Agreement. Neither party shall have the authority to bind
or obligate the other in any manner whatsoever. Neither party shall be
responsible for an act or omission of the other or any employee of the other.
CRITECH shall be responsible for reporting and paying all taxes that are due by
it with regard to compensation received by it pursuant to this Agreement.
CRITECH shall also be solely responsible for providing the facilities from which
its services will be performed and for bearing all expenses associated with the
performance of its service, except for obtaining reimbursement of those expenses
described as "reimbursable expenses" in the PROJECT ASSIGNMENT(S). Any
reimbursement will not exceed amounts allocated for such expenses on CLIENT‘s
PROJECT ASSIGNMENT(S). CRITECH shall be solely responsible for compensating and
supervising its employees and agents, CRITECH shall maintain in effect such
written agreements with its employees, agents and contractors as necessary for
CRITECH to comply with the provisions of this Agreement.
 
12.            
Default. A party shall be in default under this Agreement if it does not cure
any breach or failure of performance within thirty (30) days after receiving
written notice of default from the non-defaulting party. Any such written notice
shall describe the condition of default in reasonable detail.
 
13.            
Survival of Covenants. In the event that CRITECH sells its medical software
development business or otherwise transfers, reorganizes or restructures that
portion of its business that pertains to the development of medical software,
CRITECH shall transfer to the person or entity that acquires CRITECH's medical
software development business all of CRITECH's rights, obligations and benefits
under this Agreement. Any such transfer shall be effective only upon the prior
written consent of CLIENT. After effecting such a transfer, CRITECH shall
cooperate with CLIENT and the transferee in assuring a smooth transition in the
performance of services under this Agreement, all with a view toward causing the
services to be completed within the time frame and in accordance with the
PROJECT ASSIGNMENT(S).
 
14.            
Confidential Information. The terms of this Section 14 are of a continuing
nature and shall survive the termination of this Agreement in perpetuity except
as provided herein. Each party acknowledges that in the course of performance of
its respective obligations under this Agreement, it may obtain Confidential
Information of the other party or its affiliates. Each party agrees, for itself
and on behalf of its personnel, directors, agents and advisors, that
Confidential Information will remain the property of and be returned to the
disclosing party (along with all copies thereof) within thirty (30) days of the
termination of the Agreement, and to hold in confidence and to not disclose to
any third party any Confidential Information; provided that the recipient of
such information shall have no confidentiality obligation to the extent that the
disclosed information is (or becomes):
 
(a)           published by a third party in generally available media other than
as a result of the improper action of a receiving Party;
 
(b)           generally available to the public other than as a result of the
improper action of a receiving Party;
 
 
2

 
 
(c)           known from a source independent of any confidentiality
restrictions; or
 
(d)           developed independently by a receiving Party without reliance upon
the other Party’s Confidential Information or intellectual property rights
(including, without limitation, any continuing rights to derivative works),
provided that any such claim of independent development by a receiving Party
must be supported by written and dated records that substantiate such claim of
independent development.
 
For purposes of this Agreement, “Confidential Information” shall mean
information that is designated by a providing party as confidential, or that
should reasonably be understood by a receiving party to be confidential or
proprietary under the circumstances, whether or not such information is marked
or identified as “confidential” by the disclosing party. Confidential
Information includes, without exclusion, proprietary materials, technology,
know-how, procedures, processes, protocols, specifications, strategic plans,
designs, systems, software object code and source code, documentation, sales and
marketing plans, results of testing, customer information, financial
information, product information, proposed business arrangements, methods of
operation and compilations of data.
 
14.            
Employee Non-Solicitation. For so long as this Agreement is in effect and for
two (2) years thereafter;
 
(a)            
neither party shall solicit for employment any person who is or who becomes an
employee of the other party at any time that this Agreement is in effect;
(b)            
neither party shall induce any employee of the other party to terminate his/her
employment; and
(c)            
neither party shall solicit for employment any person who was an employee of the
other party for a period of six (6) months following the employee’s termination
of employment with the other party.
 
Notwithstanding the foregoing, nothing in this Section 14 shall restrict (i)
either party from employing any person who seeks such employment of his own
accord, or (ii) the making of any general, non-targeted advertisements or
solicitations for employment by any party.
 
15.            
Export. CLIENT shall have the sole right to control export of the software.
CLIENT shall be responsible for complying with all laws and regulations
applicable to any export of the software.
 
16.            
Notice. Any and all notices, or any other communication provided for herein,
shall be given in writing by registered or certified mail, return receipt
requested, and shall be addressed to:
 
CLIENT:
Attn. (NAME/DEPT)
 
CLIENT
 
ADDRESS
 
CRITECH:
Robert J. Rajewski
 
CriTech Research, Inc.
 
1705 Woodland Drive East, Suite 100
 
Saline, MI 48176
 
A notice shall be effective on the date of receipt.
 
17.            
Benefit. This Agreement shall be binding upon the parties, and upon their heirs,
administrators, executors, successors and permitted assigns. Further, the
parties agree to execute any additional instruments which may be necessary or
proper to carry out the intents and purposes of this Agreement.
 
18.            
Entire Agreement. This Agreement constitutes the entire understanding of the
parties with respect to the subject matter hereof and supersedes entirely any
prior written or oral agreements.
 
19.            
Modification. No change or modification of this Agreement shall be valid unless
the same is in writing and signed by all of the parties.
 
 
3

 
 
20.            
Waiver. The failure by a party to this Agreement to enforce any covenant hereof
or to seek any remedy available hereunder following a noncompliance with or a
breach of this Agreement shall not operate as a waiver of such covenant or
remedy either as to the first or any subsequent noncompliance or breach.
 
21.            
Headings. The headings contained in this Agreement have been added for
convenience only and shall not be construed as limiting.
 
22.            
Arbitration; Injunctive Relief.  Except for the injunctive relief allowed by the
Non-Disclosure/Confidentiality Agreement referred to in Section 9, and the right
to file a third party action for indemnity or otherwise in a litigation filed by
others, any controversy or claim arising out of, or relating to this Agreement
or the breach hereof, or of the interpretation hereof, shall be settled by
arbitration in accordance with the Rules of the American Arbitration
Association; and judgment on the award rendered in such arbitration shall be
final and may be entered in any court having jurisdiction thereof. The
arbitration hearing shall take place in Ann Arbor, Michigan. The arbitrator
shall be entitled to award reasonable attorney’s fees and expenses to the
prevailing party. In no event shall the demand for arbitration be made after the
date when institution of legal or equitable proceedings based on such claim,
dispute or other matter in question would be barred by the applicable statute of
limitations except, if a party has filed a court action within the period
allowed by the applicable statute of limitations, that party may file a demand
for arbitration as to some or all of the claims of that action if requested to
do so by the other party or ordered to do so by a court, and the opposing party
may file a demand for arbitration with respect to some or all of the claims of
that action, as otherwise permitted by law or ordered by a court. This agreement
to arbitrate shall be specifically enforceable under the prevailing arbitration
law.
 
23.            
Invalid Provision. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
the invalid or unenforceable provision shall be given effect to the extent
permitted by law.
 
24.            
Governing Law. The validity, performance and construction of this Agreement
shall be governed by the laws of the State of Michigan. Jurisdiction and venue
for any litigation that arises out of this Agreement shall be in state courts in
Washtenaw County, Michigan, or in Federal District Court for the Eastern
District of Michigan.
 
25.            
Publicity. Neither Party may issue press releases or make additional information
regarding the business relationship between the Parties publicly available
unless is shall have first obtained the consent of the other Party.
 
 
IN WITNESS WHEREOF, the parties have signed this Agreement on the day and year
first above written.
 
 
CRITECH RESEARCH, INC.   
 
ENDRA LIFE SCIENCES
 
 
 
 
 
 
 
By:
/s/ Robert J. Rajewski 

 
By:
/s/Francois Michelon
 
 
Robert J. Rajewski
 
 
Francois Michelon
 
Its:
President     

 
Its:
CEO
 
Date:
24 October 2017

 
Date:
24 October 2017
 

 


 
4

 
 
Exhibit A
 
PROJECT ASSIGNMENTS
 
 
 
5

 
 
 
CRITECH RESEARCH INC. 

Document
CRI-CCNNN-PA-0100
Page 1 of 6
<<Baseline Date>>
 
 
 
CLIENT
 
<<Project Name>>
 
Project Assignment
CriTech Research, Inc
Copyright © 2002
 

 
Contact
<<AUTHOR>>
CriTech Research, Inc.
1705 Woodland Drive East, Suite 100
Saline, Michigan 48176
734-668-0005
 

Approvals 

 CriTech Research, Inc.
 Client
 
 

 
 
 
6

 
TABLE OF CONTENTS
 
EXECUTIVE SUMMARY
10
PROPOSAL SCOPE
11
RISKS
11
FACILITIES/RESOURCES
12
Revision History
13

 
 
 
 
 
7

 
 
EXECUTIVE SUMMARY
 
CriTech Research proposes to perform a <<Project Name>> for CLIENT.
 
CriTech Research proposes to perform the following tasks using an IEEE compliant
process:
 
 
1.
Description of the tasks to be performed
 
 
The effort is estimated to have an N-month duration, with a start date agreed
upon by CriTech Research and CLIENT. The project has an estimated total cost of
$TBD. The estimate includes $TBD for the cost of travel for one to two engineers
monthly to CLIENT for status and issue meetings.
 
CLIENT shall provide engineers and domain experts to provide information during
the project in order for CriTech to create the best possible product.
 
This proposal is effective for fifteen days from the date on the cover sheet.
After that time, CriTech Research reserves the right to re-plan and re-quote the
activity based upon available staffing.
 
 
8

 
 
PROPOSAL SCOPE
 
TASK DESCRIPTIONS
 
The “<<Project Name>> - Statement of Work”, CRI-CCNNN-SOW-0100, dated DD MONTH
YYYY, provides a detailed list of the specific tasks to be performed as part of
the effort.
 
DELIVERABLES
 
The “<<Project Name>> - Statement of Work”, CRI-CCNNN-SOW-0100, dated DD MONTH
YYYY, provides a detailed list of the specific deliverables to be developed as
part of the effort.
 
CriTech Research shall deliver one copy of each of the deliverables. Further
replication of the deliverables shall be the responsibility of CLIENT. Each of
the items will be delivered in hard copy and electronic copy, where possible.
 
MILESTONES
 
CriTech Research estimates the following milestones for this effort:
 
Milestone
 
Responsibility
 
Project start
 
CriTech/Client
 
Deliver PMP
 
CriTech
 
Status Reports (weekly)
 
CriTech
 
Teleconferences (weekly)
 
CriTech/Client
 
Project Deliverables (TBD)
 
CriTech
 
Project completed
 
CriTech/Client
 

 
CriTech Research will provide periodic schedule updates and estimates to
complete the effort.
 
LINE ITEMS
 
CriTech Research recommends the following line items be placed on the Purchase
Order:
 
Line Item
Hours
Rates
Cost
Labor
 
 
 
    Software Engineer
   staff-hours
$TBD per hour
$ TBD
Travel & Materials
N/A
At Cost
$ TBD
Total
TBD man-hours
 
                $ TBD

 
 
9

 
 
START WORK CONDITIONS
CriTech Research will start work under the following conditions:
 
 
RISKS
 
 
Initial risk analysis has been completed for this program. Table 1.0 provides a
summary of the technical and schedule risks, which have been identified at this
point in the planning process.
 
 
Risk Description
Possible Causes
Preventative Actions
Contingency Plans
Priority
1. 
TBD
TBD
TBD
TBD
TBD

 
Table 1.0 Risk Summary
 
General Assumptions
 
The following assumptions are included in this estimate:
 
CONSTRAINTS
 
TBD
 
FACILITIES/RESOURCES
 
 
CRITECH RESEARCH
 
CriTech Research shall provide the following facilities for the duration of this
activity:
1.
TBD
 
CUSTOMER
 
CLIENT shall provide the following resources for this activity:
1.
TBD
 
 
10

 
 
Revision History
 
 
VERSION NUMBER
DATE
WHO
COMMENTS
CRI-CCNNN-PA-0100
DD MONTH YYYY
TBD
Original Release
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 
 
11
